Order entered April 2, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00902-CR
                              No. 05-20-00903-CR

                  DANTONIO SENTELL HOOD, Appellant

                                      V.

                         THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
              Trial Court Cause Nos. F17-75151-I & F17-75066-I

                                   ORDER

      Before the Court is appellant’s March 30, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER the brief

due on April 30, 2021.


                                           /s/   DENNISE GARCIA
                                                 JUSTICE